Citation Nr: 1544377	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2. Entitlement to service connection for depressive disorder as secondary to the service-connected disability of multilevel mild degenerative discogenic change of the thoracolumbar spine.

3. Entitlement to service connection for a right shoulder injury.

4. Entitlement to an initial rating in excess of 20 percent for service-connected multilevel mild degenerative discogenic change of the thoracolumbar spine, to include entitlement to a separate rating for right lower extremity radiculopathy.

5. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John M. Williams, Attorney
ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right shoulder disability, to an increased rating for multilevel mild degenerative discogenic change of the thoracolumbar spine, to include entitlement to a separate rating for right lower extremity radiculopathy, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for service connection for carpal tunnel syndrome of the right arm is requested.

2. The Veteran's depressive disorder is secondary to his multilevel mild degenerative discogenic change of the thoracolumbar spine.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for service connection for carpal tunnel syndrome of the right arm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for depressive disorder as secondary to the service-connected disability of multilevel mild degenerative discogenic change of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for service connection for carpal tunnel syndrome of the right arm and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and it is dismissed.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  In addition, certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2014).

In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Board finds that the evidence is in relative equipoise as to whether his depression is secondary to his service-connected multilevel mild degenerative discogenic change of the thoracolumbar spine.  In November 2009, the VA examiner provided a speculative opinion indicating that chronic back pain may contribute to depressive symptoms.  In November 2012, a VA examiner opined that the Veteran's depressive disorder was not caused or aggravated by his multilevel mild degenerative discogenic change of the thoracolumbar spine.  A report from private provider, J.M. PhD., HSPP, dated June 30, 2015, shows J.M. fully reviewed all of the evidence and opined that the Veteran's depressive disorder is secondary to his multilevel mild degenerative discogenic change of the thoracolumbar spine.  The examiner found that the Veteran did not become depressed until his service-connected back pain worsened to the point where the Veteran could no longer work.

Given the foregoing and a complete review of the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's depressive disorder is secondary to his multilevel mild degenerative discogenic change of the thoracolumbar spine.  Accordingly, the Veteran must be given the benefit of the doubt.  The appeal is granted.


ORDER

The claim for service connection for carpal tunnel syndrome of the right arm is dismissed.

Service connection for depressive disorder as secondary to the service-connected disability of multilevel mild degenerative discogenic change of the thoracolumbar spine is granted.






REMAND

Reasons for Remand: To schedule VA examinations and refer the claims for extraschedular evaluation.

The Veteran seeks service connection for a right shoulder disability.  He has a diagnosis of right shoulder arthritis.  Service treatment records do not show a right shoulder disability during service and medical records do not indicate a relationship between the right shoulder arthritis and service.  However, the Veteran indicated in his April 2010 notice of disagreement that his right shoulder was not a problem until his back became a problem.  Thus, he has indicated that his service-connected spine disability has caused or aggravated the right shoulder arthritis.  He has not been provided a VA examination to determine the etiology of his right shoulder disability.  Given the foregoing, the Board finds that a remand is necessary to schedule a VA examination to determine the etiology of the Veteran's right shoulder arthritis, to include whether it was caused by or has been aggravated by his service-connected multilevel mild degenerative discogenic change of the thoracolumbar spine.

The Veteran seeks an initial rating in excess of 20 percent for his multilevel mild degenerative discogenic change of the thoracolumbar spine, to include entitlement to a separate rating for right lower extremity radiculopathy.  Lay statements, argument, and treatment records indicate that his spine condition has worsened during the course of his appeal.  Treatment records also show a diagnosis of right lower extremity radiculopathy.  The Board observes that the most recent VA examination was conducted in November 2012.  In light of the evidence indicating a worsening of the disability, the Board finds that a remand is necessary to determine the current severity of the disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also finds that referral for an extraschedular evaluation is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the medical evidence indicates that the Veteran had a severe spine disability due to pain which necessitated prolonged absences from work.  See Prescriptions, dated April, May and July 2007; VA Treatment Record, dated April 1, 2009.  Accordingly, this matter is appropriate for referral for extraschedular consideration.

Regarding entitlement to a TDIU, this claim is inextricably intertwined with the matters remanded herein because a decision on the latter claims may have an impact on the former claim.  Accordingly, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his right shoulder disability.  The Veteran's electronic claims file on VBMS and Virtual VA and a copy of this remand must be made available to the examiner for review.  The examiner must indicate review of the claims file in the examination report.  All necessary testing must be conducted.

After all testing is complete and after review of the claims file, to include review of the Veteran's lay statements, the examiner must opine whether any right shoulder disability, to include arthritis, is at least as likely as not (50 percent or greater probability) causally related to service or to his service-connected multilevel mild degenerative discogenic change of the thoracolumbar spine, to include whether any right shoulder disability, to include arthritis, has been aggravated or permanently worsened beyond the natural progression of the disease by his service-connected multilevel mild degenerative discogenic change of the thoracolumbar spine.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Schedule the Veteran for a VA examination to assess the current severity of his multilevel mild degenerative discogenic change of the thoracolumbar spine, to include right lower extremity radiculopathy.  The Veteran's electronic claims file on VBMS and Virtual VA and a copy of this remand must be made available to the examiner for review.  The examiner must indicate review of the claims file in the examination report.

All necessary studies and tests must be conducted and all symptomatology reported in detail.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected spine disorder must be identified.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner must specifically address the right leg radiculopathy and indicate whether the Veteran has incomplete paralysis of the nerve that is mild, moderate, moderately severe, or severe, or whether he has complete paralysis of the nerve.

The medical examiner is particularly advised that in addition to regular rating considerations, there are two additional legal standards for consideration in the present case, to include extraschedular rating and a total disability rating based on the unemployability of the individual (TDIU).  As such, the Board requests that the examiner review the claims file in its entirety and respond to the following questions with as much specificity as practicable. 

(a) Does the service-connected spine disability present factors such as "marked interference with employment" or frequent periods of hospitalization in this case? 

(b) In your medical opinion, does this case present an exceptional or unusual disability picture for individuals with chronic back pain due to degenerative joint disease of the thoracolumbar spine?

(c) If any of the above questions are answered in the affirmative, please opine as to an approximate date at which that level of severity was met. 

(d) The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).
An adequate supporting rationale must be provided for each opinion reached. 

If unable to reach an opinion without resorting to mere speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

4. Conduct any additional development necessary.

5. Pursuant to 38 C.F.R. §§ 3.321(b)(1), refer the claim of entitlement to an increased rating for multilevel mild degenerative discogenic change of the thoracolumbar spine to the Director of Compensation Service.  If appropriate, also refer the issue of entitlement to a TDIU for extraschedular consideration.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


